United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEFENSE AGENCIES, DEFENSE
INFORMATION SYSTEMS AGENCY,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1755
Issued: April 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 17, 2018 appellant filed a timely appeal from a June 11, 2018 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the June 11, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a right knee
condition causally related to the accepted March 7, 2018 employment incident.
FACTUAL HISTORY
On May 1, 2018 appellant, then a 51-year-old information technology (IT) specialist, filed
a traumatic injury claim (Form CA-1) alleging that on March 7, 2018 he sustained a severe right
knee strain during an office move while in the performance of duty. He explained that he was
bending down in his new cubicle to plug in his computer equipment when he strained his right
knee. Appellant first received medical treatment on April 23, 2018 and notified his supervisor on
May 1, 2018.
In support of his claim, appellant submitted an April 23, 2018 visit summary from Susan
Arnold, a physician assistant. Ms. Arnold diagnosed right lower leg strain of muscle/tendon and
noted March 7, 2018 as the date of injury.
On April 30, 2018 Dr. Peter Su, Board-certified in family medicine, recommended a
magnetic resonance imaging (MRI) scan of appellant’s right knee due to complaints of pain since
March 7, 2018.
By development letter dated May 11, 2018, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It noted that the medical evidence received failed
to document a diagnosed condition which could be related to the claimed employment incident.
OWCP provided appellant with a questionnaire for completion and advised him of the medical
evidence required to establish his claim. It afforded appellant 30 days to submit the necessary
evidence.
In a narrative statement dated May 22, 2018, appellant responded to OWCP’s
questionnaire and described the circumstances surrounding the claimed March 7, 2018
employment incident. He reported that he did not file a Form CA-1 until May 1, 2018 because he
thought his pain was temporary and did not know the severity of his injury at that time. Appellant
noted submission of a signed witness statement on his Form CA-1 which corroborated his account
of the March 7, 2018 employment incident.
In an April 30, 2018 report, Dr. Su reported that appellant complained of right knee pain
for one to two months, and noted the mechanism of injury as “moving.” He diagnosed right knee
joint pain and recommended a right knee MRI scan.
In a May 14, 2018 diagnostic report, Dr. James Reinig, a Board-certified diagnostic
radiologist, reported that appellant’s right knee MRI scan revealed a tear of the posterior horn of
the medial meniscus with extensive edema seen in the proximal medial tibia adjacent to that site.
By decision dated June 11, 2018, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish a diagnosed right knee condition causally related
to the accepted March 7, 2018 employment incident. It concluded, therefore, that he had not met
the requirements to establish an injury as defined by FECA.
2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation,
that an injury was sustained while in the performance of duty as alleged, and that any disability or
specific condition for which compensation is claimed are causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.5 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.6 Causal relationship is a medical issue, and
the medical evidence required to establish causal relationship is rationalized medical evidence.7
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.8 Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.9

3

Gary J. Watling, 52 ECAB 278 (2001).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6
J.L., Docket No. 18-0698 (issued November 5, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
465 (2005).
7

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted March 7, 2018 employment incident.10
In support of his claim, appellant submitted an April 30, 2018 report from Dr. Su who noted
appellant’s complaints of right knee pain for one to two months. This report is of limited probative
value as Dr. Su failed to provide a firm medical diagnosis, and only noted right knee joint pain.
The Board has consistently held that pain is a symptom and is not considered a firm medical
diagnosis.11
Dr. Reinig’s May 14, 2018 diagnostic report is also insufficient to establish appellant’s
claim. While this report interpreted right knee diagnostic findings and noted a tear of the posterior
horn of the medial meniscus, diagnostic studies lack probative value as they do not address whether
the employment incident caused the diagnosed condition.12
Appellant also submitted an April 23, 2018 visit summary from Ms. Arnold, a physician
assistant. This report does not constitute competent medical evidence because a physician assistant
is not considered a “physician” as defined under FECA.13 As such, this evidence is also
insufficient to meet appellant’s burden of proof.
The Board finds that the record of evidence lacks rationalized medical evidence
establishing a diagnosed right knee condition causally related to the accepted March 7, 2018
employment incident. Thus, appellant has failed to meet his burden of proof.14
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted March 7, 2018 employment incident.

10

See Robert Broome, 55 ECAB 339 (2004).

11

See B.P., Docket No. 12-1345 (issued November 13, 2012) (regarding pain); C.F., Docket No. 08-1102 (issued
October 10, 2008) (regarding pain); J.S., Docket No. 07-881 (issued August 1, 2007) (regarding spasm).
12

See L.T., Docket No. 18-1603 (issued February 21, 2019).

13
See M.M., Docket No. 17-1641 (issued February 15, 2018); K.J., Docket No. 16-1805 (issued February 23,
2018); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law).
14

T.O., Docket No. 18-0139 (issued May 24, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the June 11, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 4, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

